Blandeord, Justice.
[Cannon was indicted for using obscene and vulgar language in the presence of a female. The indictment was transferred to the county court of Sumter county. Defendant filed a special plea, alleging the disqualification of the county judge, as set out in the head-note. The judge heard evidence, and overruled the plea. Defendant Was found guilty. He petitioned for a certiorari, alleging error on this and other rulings. On the hearing, the judge overruled the certiorari, and sustained the judgment of the county court. Defendant excepted.]